                Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WHIRLPOOL CORPORATION,

                     Plaintiff,
                                                     Case No. 19-cv-2155
 v.
                                                     COMPLAINT
 NIDEC CORPORATION,

                     Defendant.


                 Plaintiff Whirlpool Corporation (“Whirlpool”), by and through its undersigned

counsel, upon knowledge as to itself and otherwise upon information and belief, alleges as

follows:

                                  NATURE OF THE ACTION

           1.    This case is about the ongoing failure of defendant Nidec Corporation (“Nidec”)

to fulfill its express obligations under an agreement to buy a Whirlpool business unit. Nidec

agreed to “take any and all actions and do all things necessary” to secure antitrust approvals to

enable the transaction to close before April 24, 2019—taking on what is commonly referred to as

a “hell or high water” obligation. But Nidec has not done whatever is necessary to secure all

required antitrust approvals in time to close before April 24—and in fact has unreasonably

prolonged and hindered the antitrust approval process. Given that it is now March 8, Whirlpool

has no alternative but to seek the Court’s intervention to require Nidec to comply with its

contractual obligations and to ensure that Whirlpool gets its bargained-for right to have all

antitrust approvals secured in time to close the deal before April 24.

           2.    In April 2018, Nidec and Whirlpool entered into a Share Purchase Agreement (the

“SPA”), whereby Whirlpool agreed to sell Nidec a business called Embraco in exchange for

approximately $1 billion (the “Transaction”). Nidec agreed that before the Transaction could
             Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 2 of 26



close, it would need to secure approvals from certain antitrust regulators, including the European

Commission (“EC”). Nidec committed to “take any and all actions and do all things necessary,

proper or advisable” to secure these antitrust approvals in time for the Transaction to close

before April 24, 2019 (the “HOHW Provision”). Nidec’s obligation under the HOHW Provision

expressly includes “tak[ing] all actions, including agreeing to . . . divest, license or otherwise

dispose of any . . . businesses or properties or assets” of Nidec or its affiliates—on any terms—

necessary to obtain approval. It is not limited or qualified in any way, shape or form.

        3.     For the past ten months, Whirlpool has fully supported Nidec in its efforts to seek

antitrust approvals, going far beyond the support usually provided by a seller, even though

Whirlpool harbored serious concerns (which Whirlpool privately expressed to Nidec repeatedly)

that Nidec’s approach was jeopardizing its ability to close before April 24.

        4.     Whirlpool’s concerns have been borne out again and again. To date, Nidec still

has not secured the necessary approvals from the EC or from antitrust regulators in Turkey and

Mexico. Nidec’s failure is a direct result of a pattern of conduct improperly designed to

prioritize Nidec’s business interests over its clear obligations under the SPA:

               (a)     Nidec caused delay by significantly falling behind the parties’ agreed

                       timeline for making submissions to the EC.

               (b)     Nidec then dragged its feet for over seven months, focusing on its own

                       interests by (i) first attempting to persuade the EC that the Transaction did

                       not pose any competition concerns (and thus to avoid having to offer any

                       divestitures at all), and then (ii) refusing to offer the divestiture that clearly

                       would have addressed the EC’s concerns—namely, the sale of the entirety




                                                   2
Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 3 of 26



       of Nidec’s refrigeration compressors business, known by the brand name

       “Secop.”

 (c)   Instead of accepting reality, Nidec submitted a series of five inadequate

       remedies, each of which ignored the EC’s clearly expressed concerns and

       was swiftly rejected by the EC (as Whirlpool warned Nidec would

       happen). This process wasted time and forced the EC to move to a

       lengthy “Phase II” investigation—which could have been avoided had

       Nidec quickly offered to sell all of Secop during Phase I of the

       investigation.

 (d)   After the EC delivered an ultimatum that only the sale of all of Secop

       would be a sufficient remedy, Nidec delayed another two weeks.

       Eventually, Nidec offered to sell most of Secop, but its proposal had

       significant exceptions and carve-outs and did not meet the EC’s initial

       requirements. (After more delay, Nidec agreed to an acceptable scope of

       the Secop divestiture.)

 (e)   When, on February 15, the EC subsequently required Nidec to (1) find an

       “upfront buyer” for Secop, and (2) contribute certain additional assets to

       Secop that Nidec had already budgeted, Nidec then delayed for almost one

       week before accepting the EC’s upfront buyer requirement. Nidec also

       delayed almost two weeks from February 15 with respect to asset

       contribution, attempting to limit that requirement before finally reaching

       agreement with the EC on it.




                                 3
             Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 4 of 26



               (f)     To date, Nidec has failed to sign an agreement with an upfront buyer for

                       Secop that would be acceptable to the EC, despite emphasizing to

                       Whirlpool and the EC—many times—that Secop is a valuable and

                       profitable business for which there are numerous interested buyers. Nidec

                       has told the EC (and Whirlpool) that it has received expressions of interest

                       in or offers to purchase Secop, several of which are from buyers that

                       should be acceptable to the EC.

               (g)     Nidec also staged its approach to finding an upfront buyer for Secop,

                       negotiating with only a single or small number of buyers at a time rather

                       than soliciting offers from all potential buyers—attempting to maximize

                       return (or minimize impact) to Nidec from the required divestiture.

                       Nidec’s failure to equally press all potential options caused further

                       unwarranted delay, and constitutes a breach of its obligations under the

                       HOHW Provision.

        5.     If Nidec does not immediately sign an agreement with an acceptable upfront

buyer, Nidec will fail to meet its “hell or high water” obligation to “divest, license or otherwise

dispose of any of [its] businesses or properties or assets” as is required to resolve the EC’s

objections and permit the Transaction to close before April 24. Even if Nidec signs an

agreement with a buyer, the EC’s internal processes could require several weeks for it to issue a

formal decision approving the buyer and thus permitting the Transaction to close. As it is now

March 8, and also given the time required for pre-trial proceedings in advance of a ruling on

Whirlpool’s request for specific performance, time is up.




                                                  4
             Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 5 of 26



        6.     Nidec’s failure to secure approval from the EC and sign an agreement with an

acceptable upfront buyer is entirely Nidec’s own fault. Nidec’s unreasonable, prolonged refusal

to meet the EC’s requirements (first to sell all of Secop, and then with respect to additional

requirements) has resulted in Nidec conducting a rushed, superficial divestiture process. Despite

the fact that the required asset contribution will be very attractive to potential Secop purchasers,

Nidec did not offer the EC’s initial asset contribution requirement to potential buyers, and on

information and belief has still not offered the revised, agreed-upon asset contribution

commitment to all potential buyers. Additionally, Nidec has attempted to retain for itself a

valuable part of the Secop business, and staged discussions by speaking with only certain

potential buyers.

        7.     Nidec cannot show that—if properly motivated—it would not be able to quickly

identify an acceptable upfront buyer for Secop, particularly given the EC’s asset contribution

requirement, which will be attractive to potential buyers. Nidec has repeatedly emphasized to

Whirlpool and the EC that Secop is a profitable, valuable business that is attractive to potential

buyers. If Nidec offers to sell Secop on sufficiently attractive terms, Nidec could quickly reach a

deal with a buyer that the EC would accept so that the Transaction can close before the

contractual deadline of April 24. If this does not do it, Nidec must contribute additional assets,

or funding, to the package until it becomes sufficiently attractive to a suitable buyer.

        8.     Complying with the EC’s requirements will also enable Nidec to obtain the

required approvals from antitrust regulators in Turkey and Mexico, which Nidec has not yet

done.

        9.     To be clear, Whirlpool did not want to bring this lawsuit, and it will continue—as

it has for months—to coordinate with and support Nidec as it seeks to secure antitrust approvals.

                                                  5
               Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 6 of 26



Whirlpool hoped that Nidec would “take any and all actions and do all things necessary,” as it is

required to do, to timely satisfy its obligations under the HOHW Provision. Unfortunately,

Nidec has not done so, and Whirlpool has been forced to bring this action to ensure that it gets

the benefit of its bargain: that, come hell or high water, Nidec would obtain antitrust approvals

in time in order to permit closing before April 24, 2019.

         10.    Specifically, Whirlpool seeks an order (i) requiring Nidec to enter into an

agreement to sell Secop (including any additional Nidec assets, or funding, as necessary) at no

minimum price, with an upfront buyer that is acceptable to the EC and in time for the

Transaction to close before April 24, or alternatively, (ii) if Nidec fails to do so, appointing a

trustee fully empowered to immediately sell Secop (and any additional Nidec assets, or funding,

as necessary) at no minimum price to any buyer that the EC will approve, so that the Transaction

may close before April 24. Whirlpool further asks the Court to require Nidec to take any and all

other steps required to fulfill its obligations under the SPA and obtain timely approvals in the

European Union, Turkey and Mexico to permit closing before April 24.

                                             PARTIES

         11.    Plaintiff Whirlpool is a corporation organized under the laws of Delaware, with

its principal place of business at 2000 North M-63, Benton Harbor, Michigan.

         12.    Defendant Nidec is a corporation organized and existing under the laws of Japan,

with its principal place of business at 338 Kuzetonoshiro-cho, Minami-ku, Kyoto 601-8205,

Japan.

                                 JURISDICTION AND VENUE

         13.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a)(2). Whirlpool is a citizen of two U.S. states (Delaware and Michigan), and

                                                  6
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 7 of 26



Nidec is a citizen of a foreign state (Japan). See 28 U.S.C. § 1332(c)(1). The matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, because the

value of the object of the litigation to Whirlpool exceeds $75,000, exclusive of interest and costs.

        14.      Whirlpool and Nidec (together, the “Parties”) have agreed that “each Party shall

have the right to injunctive relief and specific performance in the event that any provision of [the

SPA] is not performed in accordance with the terms [thereof] in any court of the United States or

any state having jurisdiction . . . .” SPA § 11.15.

        15.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(c)(3), because Nidec

is not resident in the United States and therefore may be sued in any judicial district of the

United States.

                                         BACKGROUND

  I.     NIDEC AND WHIRLPOOL ENTER INTO AN AGREEMENT FOR THE SALE
         OF EMBRACO, AND NIDEC COMMITS TO TAKE ALL NECESSARY
         ACTIONS TO SECURE ANTITRUST APPROVALS COME “HELL OR HIGH
         WATER”

        16.      Whirlpool manufactures home appliances and related products. Whirlpool has a

business unit called Embraco, which manufactures refrigeration compressors.

        17.      Embraco is headquartered in Joinville, Santa Catarina, Brazil, and it operates

plants in Brazil, China, Mexico and Slovakia.

        18.      Nidec engineers, manufactures and distributes electric motors and related

products. In 2017, Nidec acquired Secop, an Embraco competitor that also manufactures and

sells refrigeration compressors and operates plants in China, Slovakia and Austria.

        19.      Refrigeration compressors are devices that compress vaporized refrigerant and are

integral to cooling the air in refrigerators and freezers. Compressors made by Embraco and

Secop are installed in refrigerators and freezers used in a variety of applications.
                                                  7
               Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 8 of 26



         20.     Refrigeration compressors can be divided into categories based on their intended

use, including household compressors (e.g., those used in home refrigerators and freezers) and

light commercial compressors (e.g., those used in soft drink coolers and vending machines).

         21.     On April 24, 2018, Nidec and Whirlpool entered into the SPA 1 for Nidec’s

purchase of Embraco for $1.08 billion. The Transaction would result in Nidec owning both

Secop and Embraco (the “Combined Entity”).

         22.     The SPA contains a number of provisions relevant to this dispute:

                 (a)      Conditions to Closing: Before the Transaction can close, Nidec must

                          obtain approvals from antitrust authorities in a number of specified

                          jurisdictions: Brazil, China, the European Union, Mexico, Russia, Turkey,

                          the United States and Colombia. §§ 7.1.1, 2.2.

                 (b)      HOHW Provision: To provide Whirlpool with the certainty that Nidec

                          will obtain all necessary antitrust approvals in a timely matter, Nidec

                          agreed to a HOHW Provision, requiring Nidec to take any and all

                          actions—including divesting any or all necessary portions of Nidec’s

                          existing business (not limited to Secop) or Embraco—to ensure that all

                          antitrust approvals are obtained in time for the Transaction to close before

                          the Initial Outside Date, which is expressly defined as April 24, 2019:

                                   (i) [Nidec] shall take any and all actions and do all things
                                   necessary, proper or advisable to enable all waiting periods
                                   (including any extensions thereof) under any Competition
                                   Law to expire or terminate, and for any appropriate
                                   Consents under any Competition Law to be received, and to
                                   avoid or eliminate each and every impediment under any
                                   Competition Law asserted by any Governmental Authority

1
        The full SPA was filed with the SEC and is available online. See Whirlpool Corp., Current Report, exh. 2.1
(Form 8-K) (Apr. 24, 2018), https://www.sec.gov/Archives/edgar/data/106640/000119312518127576/d574917dex21.htm.
                                                        8
Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 9 of 26



              or third party, in each case, in order to cause the
              transactions contemplated by this Agreement to occur prior
              to the Initial Outside Date.

              ...

              (v) If any objections are asserted with respect to the
              transactions contemplated hereby under any Competition
              Law . . . , [Nidec] shall . . . take all actions, including
              agreeing to hold separate or to divest, license or otherwise
              dispose of any of the businesses or properties or assets of
              [Nidec], any of its Affiliates, or [Embraco], as may be
              required (x) by the applicable Governmental Authority in
              order to resolve such objections as such Governmental
              Authority may have to such transactions under the
              applicable Competition Law and permit Closing prior to
              the Initial Outside Date . . . .

       § 5.2.4 (emphasis added).

 (c)   Closing Date: Whirlpool and Nidec have one year from execution of the

       SPA (April 24, 2018) to close the Transaction. § 8.1.2. Subject to certain

       conditions, either party may elect to extend the Initial Outside Date for six

       months to October 24, 2019, which is defined as the “Second Outside

       Date.” § 8.1.2. However, this potential extension does not impact the

       HOHW Provision, which does not reference any potential extension (or

       the Second Outside Date), and expressly requires Nidec to “take any and

       all actions and do all things necessary, proper or advisable” with respect to

       securing antitrust approvals “in order to cause the transactions

       contemplated by this Agreement to occur prior to the Initial Outside

       Date”—and not any other date.

 (d)   Governing Law: The SPA is governed by New York law. § 11.13.




                                 9
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 10 of 26



                (e)    Specific Performance: The SPA expressly grants the Parties the right to

                       seek injunctive relief and specific performance—in any U.S. federal

                       court—to enforce their rights under the SPA:

                               The Parties acknowledge that irreparable damage would
                               occur in the event that any provision of this [SPA] were
                               not performed in accordance with the terms hereof, that
                               there may be no adequate remedy at law for a breach of
                               this [SPA] and that money damages may not be an
                               appropriate remedy for such breach. The Parties
                               accordingly agree that each Party shall have the right to
                               injunctive relief and specific performance in the event that
                               any provision of this [SPA] is not performed in
                               accordance with the terms hereof in any court of the
                               United States or any state having jurisdiction in addition to
                               any rights it may have for damages, and the Parties hereby
                               agree to . . . not raise any objection to the availability of
                               the equitable remedy of specific performance . . . .

                       § 11.15 (emphasis added).

                (f)    Indemnification: Nidec must indemnify and hold harmless Whirlpool

                       “from and against any and all Losses resulting from or arising out of . . .

                       any failure of [Nidec] to perform any covenant or agreement

                       hereunder . . . .” § 9.2.1 (emphasis added). The SPA defines “Losses” as

                       “any and all liabilities and obligations, Taxes, losses or damages (whether

                       absolute, accrued, conditional or otherwise) and out-of-pocket expenses

                       and reasonable and documented attorneys’ and accountants’ fees and

                       expenses, whether involving a Third Party Claim or a claim solely between

                       the Parties (collectively, ‘Losses’) . . . .” § 9.1 (emphasis added).

        23.     The HOHW Provision—which by its express terms requires Nidec to take “any

and all actions” to secure antitrust approvals, including “agreeing to . . . divest, license or



                                                  10
                Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 11 of 26



otherwise dispose of” any assets at any price, in order to close before April 24, 2019—was

specifically negotiated and was a material term of the Transaction.

    II.   THE PARTIES RECOGNIZE THE IMPORTANCE OF SECURING TIMELY
          APPROVALS FROM THE EC AND OTHER AUTHORITIES

          24.     From the start, Nidec and Whirlpool recognized that Nidec would be required to

obtain antitrust approvals from a number of jurisdictions (the United States, the European Union,

China, Brazil, Colombia, Mexico, Russia and Turkey) as a condition to closing.

          25.     Of these jurisdictions, Nidec and Whirlpool recognized that obtaining approval

from the EC, the antitrust regulatory authority of the European Union/European Economic Area,

would require particular attention. In part due to the strong and overlapping presence of

Embraco’s and Secop’s compressor businesses in Europe, the Parties understood that the EC

would likely conduct a careful, extensive review of the Transaction. Indeed, when Secop

acquired a competing compressor business in 2013, the EC closely reviewed the transaction. 2

          26.     The EC’s review of the Transaction would focus on three related issues:

                  (a)    Relevant Markets: The EC would identify the relevant markets for

                         evaluating the Transaction’s antitrust concerns. Markets have both a

                         geographic component (e.g., global vs. Europe) and a product component

                         (e.g., all compressors vs. separate markets for household compressors and

                         light commercial compressors).

                  (b)    Competitive Assessment: The EC would then assess, with respect to each

                         relevant market (e.g., “light commercial compressors in Europe”), whether

                         the Transaction would harm competition. This assessment would depend



2
 See Case No. COMP/M.6996, Secop/ACC Austria, Commission Decision of Nov. 12, 2013, http://ec.europa.eu/
competition/mergers/ cases/decisions/m6996_583_2.pdf.
                                                    11
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 12 of 26



                       on several factors, including (but not limited to) market shares. Nidec

                       knew that the EC could—as it ultimately did—define relevant markets in a

                       way that would lead to very high combined market shares for Embraco

                       and Secop in certain segments.

                (c)    Remedy: If the EC decided that the Transaction would harm competition

                       in one or more relevant markets, the EC would prohibit the Transaction

                       unless Nidec offered an adequate remedy to address the EC’s concerns.

                       The remedy would likely entail divesting the majority, if not all, of

                       Secop’s or Embraco’s business, so as to restore the competition that

                       existed between Secop and Embraco prior to the Transaction. The EC

                       could also require that Nidec’s remedy include an “upfront buyer,”

                       meaning that the Transaction could not close until the EC approved a

                       buyer that had signed an agreement to acquire the divested business.

        27.     In general terms, the EC’s review process requires applicants to make formal

submissions to the EC, respond to the EC’s requests for information and engage with the EC

over any concerns it might have about the transaction at issue. The EC also engages in an

independent investigation of the relevant markets that might be affected by the transaction at

issue, including by soliciting feedback from customers, competitors and other market

participants.

        28.     The EC’s review process unfolds in two or three distinct phases: (1) the pre-

notification phase, (2) the Phase I investigative period, and, if necessary, (3) the Phase II

investigative period. The EC can, and frequently does, approve transactions during Phase I if it

determines that there are no competition concerns or that the applicants have offered clear-cut

                                                 12
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 13 of 26



remedies to address any such concerns. For the small minority of transactions that are not

cleared at the end of Phase I, the EC commences Phase II of its review. At the end of Phase II,

the EC makes a final decision as to whether or not to approve the transaction and allow it to

close. A more detailed explanation of the EC’s review process is described in Annex A.

        29.     Given the April 24 deadline, it was critical that Nidec secure EC approval during

Phase I and not force the EC to open Phase II of its investigation, which on average takes more

than five months to complete.

        30.     Whirlpool therefore urged Nidec to do everything possible to secure EC approval

in Phase I. Whirlpool advised Nidec that it was critical for Nidec to understand, as early as

possible, the EC’s likely views as to the relevant markets and any competition concerns the EC

might have about each market as a result of combining Embraco and Secop, and then promptly

offer an adequate remedy to resolve the EC’s concerns. Whirlpool noted that the EC and other

regulators would conduct a careful review, given Secop’s and Embraco’s high shares in certain

segments of the compressor market, and encouraged Nidec to prepare a suitable remedy

proactively. Whirlpool further advised that delay in this process, and particularly if the EC’s

review entered Phase II, could jeopardize Nidec’s ability to get approvals in time for the

Transaction to close before April 24, 2019.

III.     NIDEC QUICKLY FALLS BEHIND THE PARTIES’ AGREED-UPON
         TIMELINE FOR SECURING EC APPROVAL BEFORE APRIL 24

        31.     Adhering to a strict timeline was essential to ensure that Nidec would secure EC

approval in time for the Transaction to close before April 24. In early May, the Parties agreed to

a timeline under which Nidec was to file a draft “Form CO” (an application to the EC for

approval of the Transaction) in late May and file the final Form CO in early September. The

timeline also acknowledged that the EC’s review period could be extended as late as March or
                                                13
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 14 of 26



April 2019 if the EC opened a Phase II review. Therefore, it was acknowledged by the Parties

that it was critical they (i) adhere to the timeline, and (ii) avoid a Phase II review.

        32.     However, Nidec began to lag behind this timeline almost immediately. This

occurred in spite of Whirlpool’s significant efforts to assist Nidec in preparing materials for the

EC, which went well beyond the level of cooperation typically provided by a seller. As a result

of Nidec’s delays, Nidec did not file its draft Form CO until July 4, over a month after the

agreed-upon late-May deadline. Nidec ultimately submitted its final Form CO to the EC on

October 8, 2018, a month after the agreed-upon early September deadline.

IV.      NIDEC WASTES VALUABLE MONTHS BY MAKING FUTILE ARGUMENTS
         THAT NO REMEDY SHOULD BE REQUIRED AND THEN OFFERING
         CLEARLY INADEQUATE REMEDIES

        33.     Seeking to protect its own financial interests, Nidec also wasted months making

arguments it knew the EC would reject—i.e., that the Transaction would not pose any

competition concerns and that no remedy of any type should be required.

        34.     From the start, it was clear to Whirlpool (and must have been clear to Nidec’s

own lawyers and economists) that Nidec’s no-remedy approach would never succeed given the

overlapping market shares of Embraco and Secop. As early as May 30, the EC indicated to

Nidec that the Transaction posed serious competition concerns. The EC reiterated its concerns

later that summer, making its concerns very clear on August 10.

        35.     On October 29, 2018, the EC informed Nidec that it had received overwhelmingly

negative feedback about competition concerns raised by the Transaction from almost every

major customer and competitor. The EC emphasized that it had serious concerns about the

anticompetitive effects of the Transaction in multiple relevant markets. The EC made clear that,

unless Nidec offered a clear-cut structural remedy (i.e., an adequate divestiture to an acceptable


                                                  14
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 15 of 26



buyer) that addressed all competition concerns, the EC would refuse to approve the Transaction

in Phase I and would instead open a Phase II review.

        36.     The obvious remedy to address the EC’s concerns was to divest all of Secop—a

clear-cut structural remedy that would have addressed all of the EC’s concerns. However, Nidec

did not offer this remedy, or even signal a willingness to discuss it. Instead, on November 6, just

one day before the EC’s deadline, Nidec belatedly submitted its first offer, which proposed to

divest only Secop’s Slovakian plant (and neither of its other two plants). The EC rejected

Nidec’s proposal that very day.

        37.     Nidec then proceeded to submit a series of incrementally revised offers that were

all clearly inadequate to address the EC’s concerns and were all quickly rejected by the EC.

Each time the EC rejected Nidec’s incremental tinkering reinforced that the only remedy that

would satisfy the EC’s concerns and secure approval for the Transaction was an offer to divest

all of Secop, including Secop’s Austrian plant.

        38.     On November 17, Whirlpool advised Nidec that the only remedy that would

satisfy the EC and avoid a Phase II investigation was to divest all of Secop. However, Nidec

refused to offer this remedy.




                                                  15
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 16 of 26



        39.     Nidec’s Phase I offers—and the EC’s rejections—are summarized as follows:

   Nidec’s Proposed Remedy                    Date Nidec Made Offer Date EC Rejected
   Secop Slovakian plant                                 11/6/18                11/6/18
   Secop Slovakian plant + Embraco                       11/7/18                11/8/18
   Slovakian production line
   Secop Slovakian plant + production                    11/9/18                11/9/18
   line from Secop Chinese plant + 2-
   year license to Secop brand + IP
   licenses with limited applicability
   Secop Slovakian plant + production                    11/9/18                11/16/18
   line from Secop Chinese plant + 2-
   year license to Secop brand + IP
   licenses with slightly broader
   applicability
   Secop Slovakian plant + production                    11/19/18               11/19/18
   line from Secop Chinese plant + sale
   of Secop brand (with license-back) +
   IP licenses

 V.      AS A DIRECT RESULT OF NIDEC’S REFUSAL TO OFFER AN ADEQUATE
         REMEDY, THE EC COMMENCES PHASE II OF ITS INVESTIGATION, AND
         NIDEC CAUSES FURTHER DELAY

        40.     As a result of Nidec’s repeated refusals to offer an adequate remedy, the EC

issued a formal decision on November 28, 2018, declining to approve the Transaction and

commencing Phase II of its review. The EC found that Nidec’s proposed remedies had “serious

shortcomings” and did not address the EC’s competition concerns about the Transaction.

        41.     Following the EC’s decision, and despite its clear directive, Nidec continued for

several weeks to refuse to offer to sell all of Secop.

        42.     On January 23, the EC’s Head of Mergers expressly stated that the EC would

issue a Statement of Objections (“SO”)—a formal step toward blocking the Transaction—unless

Nidec committed to sell all of Secop, including its Austrian plant. Finally, on January 30 (an




                                                  16
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 17 of 26



unnecessarily prolonged seven days later), Nidec submitted a draft offer to divest most of Secop

(including the Austrian plant)—but not all of Secop.

        43.     Nidec then proceeded to haggle with the EC over a variety of elements of the

proposed draft remedy. Nidec did not submit a formal offer that included the Austrian plant until

February 7. Throughout, Nidec repeatedly represented to the EC that Nidec had a number of

interested buyers for Secop.

        44.     On February 15, the EC informed the Parties that it had, among other things, two

issues with Nidec’s formal remedy offer. First, the EC stated that it would require Nidec to

include an upfront buyer as a part of its remedy. Second, the EC asked Nidec to contribute to the

divestiture certain additional assets (which Nidec had already budgeted).

        45.     Nidec delayed for almost a week, until February 21, before finally agreeing to the

EC’s upfront buyer requirement.

        46.     Nidec also delayed almost two weeks, until February 28, with respect to the asset

contribution, haggling over the amount, timing and conditions before finally reaching agreement

with the EC on it—while knowing that purchasers would find the required asset contribution

attractive. Indeed, in the face of Nidec’s unwarranted delay in accepting the EC’s February 15

requirements, the EC was forced to say that it would issue an SO in the first week of March if

Nidec did not make appropriate commitments with respect to both an upfront buyer and asset

contribution.

        47.     Nidec’s unreasonable, prolonged refusal to meet the EC’s requirements (first to

sell all of Secop, and then additional requirements) has resulted in Nidec conducting a rushed

and superficial divesture process. Worse, Nidec has sought to divest Secop on terms that are

favorable to Nidec, rather than terms that will attract potential buyers and result in a timely sale.

                                                 17
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 18 of 26



The EC’s asset contribution requirement will be very attractive to purchasers and actually help

Nidec secure an upfront buyer. Yet Nidec never marketed Secop with the EC’s initial asset

contribution requirement, and on information and belief, Nidec has not yet gone back and

marketed Secop to all potential buyers with the revised, agreed-upon asset contribution

commitment—as Whirlpool has repeatedly requested. Additionally, Nidec has attempted to

retain a valuable part of Secop for itself.

        48.     Nidec also staged its approach to finding a buyer for Secop—negotiating with

only a single or small number of buyers at a time rather than soliciting offers from all potential

buyers and under any terms. Such staging caused further delay and separately breached Nidec’s

obligations under the HOHW Provision.

        49.     Nidec’s failure to reach a deal with an acceptable upfront buyer is entirely

Nidec’s own fault. Nidec cannot show that—with full shopping and the right set of terms—it

would not be able to quickly identify an acceptable upfront buyer for Secop, given both the EC’s

asset contribution requirement (which will be attractive to buyers) and Nidec’s repeated

emphasis to both Whirlpool and the EC that Secop is a profitable, valuable business that is

attractive to potential buyers. Nidec has told the EC (and Whirlpool) that it received letters of

interest in or offers for the sale of Secop from more than one buyer that should be acceptable to

the EC. Yet, to date, Nidec has not accepted a single offer that the EC would approve.

        50.     Nidec has many options—and a contractual obligation—to make the Secop

business sufficiently attractive to acceptable buyers. These include lowering the asking price,

offering more attractive terms, offering to pre-fund additional investments at Secop or adding

additional assets to the sale package, whether from Secop, Embraco or Nidec’s motor or other

businesses. All of this is required by the SPA.

                                                  18
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 19 of 26



        51.     Nidec’s ongoing failure to sign a sale agreement with an acceptable upfront buyer

is therefore a breach of its obligations under the HOHW Provision.

        52.     On February 24, Whirlpool wrote to notify Nidec that Nidec was in breach of its

obligations under the SPA and that, given the approaching April 24 deadline, Whirlpool would

be forced to file this action by March 1 if Nidec did not immediately accept all of the EC’s

demands and sign an agreement for the sale of Secop with a buyer acceptable to the EC. Nidec

responded by letter on February 28, disagreeing with some of Whirlpool’s points and asking that

Whirlpool not file suit.

        53.     After subsequent discussions, Whirlpool agreed to delay filing a lawsuit until

March 8. Whirlpool made clear, however, that it would be forced to sue on March 8 unless

Nidec (i) provided full transparency into the Secop sale process; (ii) had signed, or was very

close to signing, an agreement with a buyer the EC indicated would be acceptable; and (iii) had

contacted all potential bidders in case the limited number of potential buyers Nidec was

negotiating with withdrew from the process or were not approved by the EC.

        54.     It is now March 8, and Nidec still has not signed an agreement with an upfront

buyer for Secop found to be acceptable by the EC. Given that the EC’s internal processes could

require several weeks to approve an upfront buyer and thus permit the Transaction to close,

Nidec has not taken “all actions necessary” to secure antitrust approvals in order to allow closing

to occur before April 24, 2019. Moreover, given the EC’s processes and also the time required

for pre-trial proceedings in advance of a ruling on Whirlpool’s request for specific performance,

Whirlpool is constrained to file this action now.




                                                19
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 20 of 26



VI.      NIDEC ALSO FAILS TO SECURE ANTITRUST APPROVALS IN OTHER
         JURISDICTIONS

        55.     Nidec’s unreasonable positions (and delays) before the EC have also jeopardized

Nidec’s ability to secure antitrust approvals in Turkey and Mexico, which are also required for

the Transaction to close before the April 24, 2019 deadline.

        56.     Specifically, Nidec’s failure to secure Phase I approval from the EC jeopardized

Nidec’s ability to obtain antitrust approval in Turkey. After expressing competition concerns

about the Transaction, the Turkish Competition Authority (“TCA”) agreed to delay opening its

Phase II investigation until the EC had reviewed Nidec’s remedy proposal in November.

        57.     The TCA opened its Phase II investigation on December 28, 2018, and continued

to express competition concerns about the Transaction. Nevertheless, Nidec has not yet secured

TCA approval.

        58.     Nidec has also delayed antitrust approval in Mexico, as it has not yet secured

approval of the Federal Competition Commission of Mexico.

VII.     WHIRLPOOL HAS FULLY COOPERATED WITH NIDEC IN PURSUING
         ANTITRUST APPROVALS

        59.     Throughout the past ten months, Whirlpool has fully cooperated with Nidec in

pursuing antitrust approvals and in assisting Nidec with fulfilling its obligations under the SPA

to obtain the necessary regulatory approvals in time for the Transaction to close before April 24.

        60.     For example, Whirlpool has:

                (a)    Supported Nidec’s arguments to the EC at numerous joint meetings and

                       calls with the EC and in submissions to the EC;




                                                20
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 21 of 26



                (b)    Made Whirlpool’s and Embraco’s employees available for Nidec and the

                       EC to speak with (including flying employees from Brazil and the United

                       States to Belgium the week before Christmas, at very short notice);

                (c)    Provided information and data, including Whirlpool’s internal data about

                       other compressor manufacturers and Whirlpool’s plans (as a purchaser)

                       regarding other compressor manufacturers, to supplement and strengthen

                       Nidec’s applications to the regulators;

                (d)    Timely provided information and documents to antitrust regulators,

                       including the EC (for the EC alone, Whirlpool answered 15 sets of

                       requests for information and produced hundreds of thousands of

                       documents); and

                (e)    Provided timely comments to Nidec regarding its submissions and

                       responses to the EC’s information requests.

                                          COUNT ONE

                        REQUEST FOR SPECIFIC PERFORMANCE

                                     BREACH OF THE SPA

        61.     Whirlpool hereby repeats and realleges the allegations set forth above as if fully

set forth herein.

        62.     The SPA is a valid and binding contract.

        63.     Nidec has materially breached the SPA by failing to comply with its obligations

under the HOHW Provision. Among other things:

                (a)    Nidec failed to make submissions to the EC in a timely manner.




                                                 21
Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 22 of 26



  (b)   Prior to and during Phase I of the EC’s review, Nidec improperly

        prioritized its own business interests of (i) preserving any possibility—no

        matter how unrealistic—of avoiding a divestiture, and (ii) prioritizing its

        desire to reduce the scope of any divestiture over fulfilling its obligations

        under the SPA to take all actions required to timely secure antitrust

        approvals, thereby forcing the commencement of Phase II of the EC’s

        review.

  (c)   During Phase II of the EC’s review, Nidec unreasonably haggled with the

        EC and refused to offer to divest all of Secop until the EC was forced to

        issue an ultimatum, adding more delay and leaving only a limited amount

        of time to run a sale process.

  (d)   Nidec then delayed in agreeing to the EC’s upfront buyer requirement, and

        also delayed—and haggled with the EC over—the asset contribution

        requirement, which also limited the attractiveness of the Secop business to

        potential buyers.

  (e)   Nidec staged its approach to finding an upfront buyer for Secop,

        negotiating with only a single or small number of buyers at a time rather

        than soliciting offers from all potential buyers—attempting to maximize

        return (or minimize impact) to Nidec from the required divestiture, rather

        than pressing all potential options.

  (f)   Nidec has failed to sign a deal with an upfront buyer for Secop that is

        acceptable to the EC, despite repeatedly representing that Secop is a

        profitable business. Throughout, Nidec has pursued a haphazard process

                                  22
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 23 of 26



                       that was not designed to timely find a buyer at any price and on any terms,

                       as required by the SPA.

                (g)    Nidec has failed to offer the divestitures necessary to secure antitrust

                       approvals in Turkey and Mexico.

        64.     The Parties have expressly agreed that (i) Whirlpool “shall have the right to

injunctive relief and specific performance in the event that any provision of [the SPA] is not

performed in accordance with the terms”; (ii) “irreparable damage would occur in the event that

any provision of [the SPA] were not performed in accordance with the terms”; and (iii) Nidec

will not “raise any objection to the availability of the equitable remedy of specific performance.”

SPA § 11.15. The Parties have also expressly waived any requirements for posting a bond in

connection with an action seeking injunctive relief and specific performance. § 11.15.

        65.     Nidec’s material breaches threaten to prevent Whirlpool from receiving the

benefit of the Parties’ bargain, which would result in irreparable harm to Whirlpool.

        66.     Whirlpool has no adequate remedy at law. Therefore, an injunction is

appropriate.

        67.     Nidec should be ordered to sell Secop (and any additional Nidec assets, or

funding, as necessary) immediately to any buyer acceptable to the EC at no minimum price and

at whatever terms are required to effect an immediate sale.

        68.     As an alternative, if Nidec fails to enter into an agreement to sell Secop, the Court

should appoint a trustee who is fully empowered to immediately sell Secop (and any additional

Nidec assets, or funding, as necessary) to a buyer that is acceptable to the EC, at no minimum

price. The trustee should be authorized to, at Nidec’s expense: retain legal counsel and financial

advisors; add to the divestiture any and all non-Secop Nidec assets required to secure an

                                                 23
              Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 24 of 26



agreement with an acceptable upfront buyer; and have full access to documents, data and other

information in Nidec’s (or its financial advisors’) possession relevant to the sale of Secop (and

any additional Nidec assets as necessary).

        69.     Whirlpool has fulfilled all of its obligations under the SPA and stands ready,

willing and able to close the Transaction.

                                      PRAYER FOR RELIEF

WHEREFORE, Whirlpool prays for judgment against Nidec:

       a.       Ordering Nidec to perform its obligations under the SPA by:

                    i. Immediately reaching an agreement with a buyer that the EC informs the

                        Parties is likely to be acceptable to the EC, to sell Secop (and any

                        additional Nidec assets or funding as necessary) at whatever price and

                        terms it takes to secure an immediate sale, as required by Section 5.2.4(v)

                        of the SPA.

                    ii. Alternatively, if Nidec fails to enter into an agreement to sell Secop as

                        required by Section 5.2.4(v) of the SPA, appointing a trustee fully

                        empowered to sell Secop (and any additional Nidec assets, or funding, as

                        necessary) immediately, at no minimum price to a buyer acceptable to the

                        EC.

                   iii. Providing Whirlpool with a full and continuing explanation of, and all

                        documents regarding, negotiations between Nidec and any potential

                        buyers for the sale of Secop, including any and all offers already

                        submitted, any drafts and markups of any purchase agreements and any




                                                 24
     Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 25 of 26



               discussions on timing of the transaction, as required by Section 5.2.4(vii)

               of the SPA.

          iv. Promptly taking any and all additional actions necessary to secure

               antitrust approvals in the European Union, Turkey and Mexico to enable

               the Transaction to close before April 24, 2019, as required by Section

               5.2.4(i) of the SPA.

           v. Providing any and all information requested by the EC or other antitrust

               authorities on a timely basis, as required by Sections 5.2.4(ii) and

               5.2.4(iv) of the SPA.

b.     Awarding Whirlpool costs in this action and attorneys’ fees, as authorized by

       Section 9.2.1 of the SPA or otherwise.

c.     Granting such other and further relief as this Court deems just and proper.




                                        25
          Case 1:19-cv-02155 Document 1 Filed 03/08/19 Page 26 of 26



Dated: New York, New York
       March 8, 2019

                                   Respectfully submitted,

                                   CLEARY GOTTLIEB STEEN & HAMILTON LLP


                                   By: /s/ Meredith E. Kotler
                                   Meredith E. Kotler
                                   (mkotler@cgsh.com)
                                   Roger A. Cooper
                                   (racooper@cgsh.com)
                                   David E. Wagner
                                   (dwagner@cgsh.com)
                                   Vanessa C. Richardson
                                   (vrichardson@cgsh.com)

                                   One Liberty Plaza
                                   New York, New York 10006
                                   Telephone: (212) 225-2000
                                   Facsimile: (212) 225-3999

                                   Attorneys for Plaintiff Whirlpool Corporation




                                      26
